 1   MAYER BROWN LLP
     ANDREW Z. EDELSTEIN (SBN 218023)
 2   aedelstein@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 3
     Los Angeles, California 90071-1503
 4   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
 5
     MAYER BROWN LLP
 6   MICHAEL BORNHORST (pro hac vice)
     mbornhorst@mayerbrown.com
 7
     71 S. Wacker Drive
 8   Chicago, Illinois 60606
     Telephone (312) 782-0600
 9   Facsimile: (312) 706-9302
10   Attorneys for Defendants Cenlar FSB and
     CitiMortgage, Inc.
11

12                                   UNITED STATES DISTRICT COURT

13                              EASTERN DISTRICT OF CALIFORNIA

14

15   JILL S. ROBERTS WILSON,                              Case No. 2:19-cv-01197

16                      Plaintiff,                        ORDER EXTENDING DEFENDANTS’
                                                          TIME TO FILE JURISDICTIONAL
17                                                        BRIEF BY 7 DAYS
            vs.
18
     CENLAR CAPITAL CORPORATION
19   d.b.a. CENLAR FSB; CITIMORTGAGE,
     INC.; and DOES 1-10, inclusive,
20
                        Defendants.
21

22          Having considered the Parties’ Stipulation seeking to extend Defendant Cenlar FSB’s and
23   Defendant CitiMortgage, Inc.’s (together “Defendants”) deadline to file a submission regarding
24   this Court’s continued jurisdiction over this matter, and for good cause showing, the extension
25   requested by way of the Stipulation is GRANTED. Accordingly, (1) Defendants shall have
26   through and including January 6, 2020 to file their submission regarding jurisdiction, (2) Plaintiff
27   shall have through January 13, 2020 to file any response, and (3) Defendants shall have through
28
                                                      1
                                                             [PROPOSED] ORDER; CASE NO. 2:19-CV-01197
 1   January 16, 2020 to file any reply. All other existing dates and deadlines in this matter remain

 2   unchanged.

 3          IT IS SO ORDERED.

 4   Dated: December 27, 2019

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
                                                         [PROPOSED] ORDER; CASE NO. 2:19-CV-01197
